Case 2:17-cv-10966-RHC-RSW ECF No. 67 filed 06/08/20            PageID.305     Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

BRANDON FARNSWORTH, et al.,
                                                 Case No. 17-10966
             Plaintiffs,                         District Judge Robert H. Cleland
v.                                               Magistrate Judge R. Steven Whalen

CAREY JOHNSON,

          Defendant.
___________________________________/


                                        ORDER

      Before the Court is Defendant’s Motion to Amend Scheduling Order [ECF No. 46].

Specifically, Defendant seeks to extend the cut-off dates for discovery and dispositive

motions so that he can take the deposition of Plaintiff Tyrone Williams. However, Williams

has been dismissed. See ECF No. 61 (Order of Dismissal), adopting Report and

Recommendation, ECF No. 56. Therefore, the request for an extension of discovery as to

Williams is moot. Defendant has not requested an extension of discovery in relation to

Plaintiff Farnsworth.

      I will, however, partially amend the scheduling order to extend the time for filing

dispositive motions 30 days.

      Accordingly, Defendant’s motion to amend scheduling order [ECF No. 46] is

GRANTED IN PART. Dispositive motions will be filed on or before JULY 8, 2020.


                                           -1-
Case 2:17-cv-10966-RHC-RSW ECF No. 67 filed 06/08/20             PageID.306     Page 2 of 2



       IT IS SO ORDERED.


                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          United States Magistrate Judge

Dated: June 8, 2020



                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was sent to parties of
 record on June 8, 2020 electronically and/or by U.S. mail.

                                          s/Carolyn M. Ciesla
                                          Case Manager




                                            -2-
